Case: 13-14168   Date Filed: 07/24/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14168
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:12-cv-00381-GKS-PRL



TIJUANA TUGGERSON-BROWN,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 24, 2014)

Before PRYOR, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-14168     Date Filed: 07/24/2014   Page: 2 of 6


      Tijuana Tuggerson-Brown appeals from the district court’s affirmance of the

Social Security Commissioner’s (“Commissioner”) conclusion that she was not

entitled to disability benefits. On appeal here, Tuggerson-Brown raises two

arguments: (1) that the Administrative Law Judge (“ALJ”), at step two of the

sequential analysis, erred in concluding that her depression, lumbar degenerative

disc disease, back, neck, and leg pain, and diabetes, separately or combined, did

not constitute a severe impairment, and (2) that the ALJ failed to consider those

impairments in conjunction with others at the latter stages of the sequential

analysis.

      We review the Commissioner’s decisions with deference to factual findings

and close scrutiny of legal conclusions. Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1260 (11th Cir. 2007). Factual findings are conclusive if they are

supported by substantial evidence, or enough evidence such that a reasonable

person would find it adequate to support the conclusion. Id.

      According to administration regulations, once before an ALJ, the evaluation

of an alleged disability should follow a five-step sequential process. 20 C.F.R.

§ 404.1520(a)(4); see also Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178

(11th Cir. 2011). At the second step, the ALJ considers the medical severity of the

applicant’s impairments, and, if he finds that an applicant does not have a “severe”

impairment or combination of impairments, he should conclude that there is no


                                          2
               Case: 13-14168    Date Filed: 07/24/2014    Page: 3 of 6


disability. Id. § 404.1520(a)(4)(ii). We have described step two as a “filter”

requiring the denial of any disability claim where no severe impairment or

combination of impairments is present. Jamison v. Bowen, 814 F.2d 585, 588

(11th Cir. 1987). We have also described step two as designed to screen out

groundless claims, where the applicant’s medical problems could not possibly

prevent her from working. Stratton v. Bowen, 827 F.2d 1447, 1452 & n.9 (11th

Cir. 1987). To proceed to step three of the evaluation process, an ALJ need only

conclude that an applicant had “at least one” severe impairment. Jamison, 814
F.2d at 588.

      Where an applicant has multiple impairments, the ALJ considers the

combined effect of all impairments without regard to whether any individual

impairment would demonstrate disability. 20 C.F.R. § 404.1523. At step three of

the sequential process, the ALJ determines whether an applicant has

“impairment(s)” that meets one of the listed disabilities. Id. § 404.1520(a)(4)(iii).

The regulations state that, where no individual impairment meets a listing, the ALJ

will consider whether a combination of impairments is medically equivalent to a

listing. Id. § 404.1526; see also Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th

Cir. 2002).

      At step four of the sequential evaluation, the ALJ considers his assessment

of the applicant’s Residual Functional Capacity (“RFC”) and past relevant work to


                                          3
              Case: 13-14168      Date Filed: 07/24/2014   Page: 4 of 6


determine whether the applicant can return to her former work. Id.

§ 404.1520(a)(4)(iv). In determining RFC, the ALJ considers all medically

determinable impairments. Id. § 404.1545(a)(2). At the fifth step, the

administration considers the same RFC assessment and other information to see if

the applicant can adjust to other work in light of her “impairment(s).” Id.

§ 404.1520(a)(4)(v) and (g)(1).

      In Wilson, the ALJ acknowledged that Wilson suffered multiple injuries and

then stated that he “did not have an impairment or combination of impairments”

that equaled a listing. 284 F.3d at 1224 (emphasis omitted). We held that

statement was sufficient to demonstrate that the ALJ considered the cumulative

effect of the applicant’s impairments. Id. at 1224-25; see also Jones v. Dep’t of

Health & Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991) (reaching the same

conclusion based on similar language).

      As we have described, step two of the sequential evaluation acts as a

“screening” or “filter” to eliminate groundless claims. See Stratton, 827 F.2d at

1452 & n.9; Jamison, 814 F.2d at 588. Accordingly, we have recognized that step

two requires only a finding of “at least one” severe impairment to continue on to

the later steps. See Jamison, 814 F.2d at 588. Further, the regulations state that the

only consequence of the analysis at step two is that, if the ALJ finds no severe

impairment or impairments, he should reach a conclusion of no disability. See


                                          4
               Case: 13-14168     Date Filed: 07/24/2014    Page: 5 of 6


C.F.R. § 404.1520(a)(4)(ii). Here, the ALJ found multiple severe impairments and

accordingly proceeded to step three of the evaluation. Based on our precedent and

the regulations, therefore, it is apparent that there is no need for an ALJ to identify

every severe impairment at step two. Accordingly, even assuming that

Tuggerson-Brown is correct that her additional impairments were “severe,” the

ALJ’s recognition of that as a fact would not, in any way, have changed the

step-two analysis, and she cannot demonstrate error below.

      While the ALJ did not need to determine whether every alleged impairment

was “severe,” he was required to consider all impairments, regardless of severity,

in conjunction with one another in performing the latter steps of the sequential

evaluation. Despite Tuggerson-Brown’s arguments to the contrary, it is apparent

from the face of the ALJ’s decision and the RFC report relied upon by the ALJ that

the ALJ did, in fact, consider all medical evidence in combination in concluding

that Tuggerson-Brown was not disabled. In performing his analysis, the ALJ

stated that he evaluated whether Tuggerson-Brown had an “impairment or

combination of impairments” that met a listing and that he considered “all

symptoms” in determining her RFC. Under our precedent, those statements are

enough to demonstrate that the ALJ considered all necessary evidence. See

Wilson, 284 F.3d at 1224-25. The ALJ went beyond those statements in his

analysis, specifically discussing evidence of Tuggerson-Brown’s depression,


                                           5
               Case: 13-14168   Date Filed: 07/24/2014   Page: 6 of 6


diabetes, leg, neck, and back pain, and mild degenerative disc disease. The RFC

report likewise addressed many of the same symptoms. Accordingly, the record

sufficiently demonstrates that the ALJ properly considered all of

Tuggerson-Brown’s impairments, even those not specifically found to be severe, in

reaching a conclusion that she was not disabled. Tuggerson-Brown does not

specifically challenge or assert that the ALJ’s ultimate conclusion was not based

on substantial evidence in some other regard, and therefore we affirm the denial of

disability benefits.

      AFFIRMED.




                                         6